ORDER

PER CURIAM:
Clarence Cochran, appellant, pleaded guilty to the class D felony of passing a bad check, in violation of § 570.120, RSMo 1986 and the class C felony of forgery, in violation of § 570.090.1(4). Cochran was sentenced to a term of imprisonment of five years on each count, to be served consecutively. The execution of the sentence was suspended, and Cochran was placed on probation for five years. Subsequently, the probation was revoked and the sentences executed. Cochran filed a Rule 24.035 motion, which was denied without an evidentiary hearing. On appeal, Cochran claims that he was entitled to an evidentiary hearing to establish that his counsel was ineffective in that counsel led Cochran to believe that he would be required to serve no more than one year and eight months imprisonment.
Judgment is affirmed. Rule 84.16(b).